                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR19-159-MWF

 Defendant            Edward Morgan Fowler                                   Social Security No. 1          6     0      5

 akas: None.                                                                 (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         Oct.   07    2019


 COUNSEL                                                                 Eric A. Chase, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged in the Single
  FINDING
                      Count Information of the offense in violation of 18 U.S.C. § 2252A (a)(5)(B),(b)(2).

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because
AND PROB/
  COMM
                      no sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the
  ORDER               defendant guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform
                      Act of 1984, it is the judgment of the Court that the defendant is hereby committed on Count 1 the
                      Information to the custody of the Bureau of Prisons to be imprisoned for a term of forty-four (44)
                      months.

It is ordered that the defendant shall pay to the United States a special assessment of $100, and an additional
$5,000 special assessment, pursuant to the Justice for Victims of Trafficking Act of 2015, both of which are
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall not be fined due to his inability to pay a fine along with the special
assessments and restitution.

The defendant shall comply with General Order No. 18-10.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 20 years
under the following terms and conditions:

        1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and General Order 18-10, including the conditions of probation and supervised release set
forth in Section III of General Order 18-10.

         2. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         3. During the period of community supervision, the defendant shall pay the special assessment and fine
CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 8
 USA vs.      Edward Morgan Fowler                           Docket No.:   CR 19-159-MWF

in accordance with this judgment's orders pertaining to such payment.

       4. The defendant shall apply all monies received from income tax refunds to the outstanding Court-
ordered financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
financial obligation.

       5. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
submit to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter,
not to exceed eight tests per month, as directed by the Probation Officer.

        6. The defendant shall participate in an outpatient substance abuse treatment and counseling program
that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant
shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period
of supervision.

       7. The defendant shall not be employed in any position that requires licensing and/or certification by
any local, state, or federal agency without the prior written approval of the Probation Officer.

       8. The defendant shall possess and use only those computers and computer-related devices, screen user
names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the
Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to the
Probation Officer prior to the first use. Computers and computer-related devices include personal computers,
personal data assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital storage
media, as well as their peripheral equipment, that can access, or can be modified to access, the internet,
electronic bulletin boards, and other computers.

       9. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall
be subject to search and seizure. This shall not apply to items used at the site of employment, which are
maintained and monitored by the employer.

      10. The defendant shall comply with the rules and regulations of the Computer Monitoring Program.
The defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
month per device connected to the internet.

        11.Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep
the registration current, in each jurisdiction where he resides, where he is an employee, and where he is a
student, to the extent the registration procedures have been established in each jurisdiction. When registering
for the first time, the defendant shall also register in the jurisdiction in which the conviction occurred if
different from jurisdiction of residence. The defendant shall provide proof of registration to the Probation
        Officer within 48 hours of registration.

      12. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
offender treatment program, or any combination thereof as approved and directed by the Probation Officer.
The defendant shall abide by all rules, requirements, and conditions of such program, including submission to

CR-104 (docx 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 2 of 8
 USA vs.      Edward Morgan Fowler                           Docket No.:   CR 19-159-MWF

risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The Court
authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding
the Presentence Report), to State or local social service agencies (such as the State of California, Department
of Social Service), for the purpose of the defendant's rehabilitation.

       13. As directed by the Probation Officer, the defendant shall pay all or part of the costs of substance
abuse treatment, psychological counseling or psychiatric treatment, or a sex offender treatment program, or
any combination thereof to the aftercare contractor during the period of community supervision. The
defendant shall provide payment and proof of payment as directed by the Probation Officer. If the defendant
has no ability to pay, no payment shall be required.

       14. The defendant shall not view or possess any materials, including pictures, photographs, books,
writings, drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18
U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This
condition does not prohibit the defendant from possessing materials solely because they are necessary to, and
used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used for the
purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider or the
probation officer has approved of his possession of the material in advance.

       15. The defendant shall not own, use or have access to the services of any commercial mail-receiving
agency, nor shall open or maintain a post office box, without the prior written approval of the Probation
Officer.

       16. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the
age of 18.

       17. The defendant shall not associate or have verbal, written, telephonic, or electronic communication
with any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
and (b) on the condition that the defendant notify said parent or legal guardian of his conviction in the instant
offense/prior offense. This provision does not encompass persons under the age of 18, such as waiters,
cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
       commercial services.

      18. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
business or organization that causes him to regularly contact persons under the age of 18.

       19. The defendant's employment shall be approved by the Probation Officer, and any change in
employment must be pre-approved by the Probation Officer. The defendant shall submit the name and address
of the proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

       20. The defendant shall submit to a search, at any time, with or without warrant, and by any law
enforcement or probation officer, of the defendant's person and any property, house, residence, vehicle,
papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communication or data

CR-104 (docx 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 3 of 8
 USA vs.      Edward Morgan Fowler                           Docket No.:   CR 19-159-MWF

storage devices or media, effects and other areas under the defendant’s control, upon reasonable suspicion
concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by any probation
officer in the lawful discharge of the officer's supervision functions.

       21. The defendant shall not view or possess any materials, including pictures, photographs, books,
writings, drawings, videos, or video games, depicting or describing child erotica, defined as a person under the
age of 18 years, in partial or complete state of nudity, in exotic or sexually provocative poses, viewed for the
purpose of sexual arousal.

     22. The defendant shall not possess or view any materials such as videos, magazines, photographs,
computer images or other matter that depict "actual sexually explicit conduct" involving adults as defined by
18 USC 2257(h)(1).

       23. Upon release from custody the defendant shall submit to a psycho-sexual evaluation approved and
directed by the Probation Officer. The defendant shall abide by all rules, requirements, and conditions, of
such an assessment, including submission to risk assessment evaluation, and physiological testing, such as
polygraph, and Abel testing, to determine if the defendant is a risk for sexual re-offending, in need of
additional conditions of supervision and sex offender specific treatment.

       24. The defendant shall participate in an evaluation by a trained professional, approved by the
Probation Office, to assess the defendant's risk to the community as a sex offender. The evaluation may
include physiological testing, such as polygraph and Abel testing. The Court authorizes the Probation Officer
to disclose the Presentence Report, and any previous mental health evaluations or reports, to the evaluation
provider.

        25. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the sex
offender risk evaluation to the aftercare contractor during the period of community supervision. The defendant
shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
ability to pay, no payment shall be required.

       26. The defendant shall not reside within direct view of school yards, parks, public swimming pools,
playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the age of
18. The defendant’s residence shall be approved by the Probation Officer, and any change in residence must
be pre-approved by the Probation Officer. The defendant shall submit the address of the proposed residence to
the Probation Officer at least 10 days prior to any scheduled move.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the sentencing judge.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons
at or before 12 noon, on Friday, December 16, 2019. In the absence of such designation, the defendant shall
report on or before the same date and time, to the United States Marshal located at the Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012

CR-104 (docx 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 4 of 8
 USA vs.      Edward Morgan Fowler                                                             Docket No.:         CR 19-159-MWF



Defendant’s bond will be exonerated upon surrender.

The Court recommends that the defendant be designated to FCI, Terminal Island.

Defendant informed of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




             October 8, 2019
             Date                                                                U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                                 Clerk, U.S. District Court




             October 9, 2019                                             By      /s/ Daisy Rojas
             Filed Date                                                          Deputy Clerk

 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                              While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                                      JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 5 of 8
 USA vs.      Edward Morgan Fowler                                                            Docket No.:      CR 19-159-MWF

 1.    The defendant must not commit another federal, state, or local crime;             9.     The defendant must not knowingly associate with any persons engaged in
 2.    The defendant must report to the probation office in the federal judicial                criminal activity and must not knowingly associate with any person convicted
       district of residence within 72 hours of imposition of a sentence of probation           of a felony unless granted permission to do so by the probation officer. This
       or release from imprisonment, unless otherwise directed by the probation                 condition will not apply to intimate family members, unless the court has
       officer;                                                                                 completed an individualized review and has determined that the restriction is
 3.    The defendant must report to the probation office as instructed by the court or          necessary for protection of the community or rehabilitation;
       probation officer;                                                                10.    The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district without first               purchase, possess, use, distribute, or administer any narcotic or other
       receiving the permission of the court or probation officer;                              controlled substance, or any paraphernalia related to such substances, except
 5.    The defendant must answer truthfully the inquiries of the probation officer,             as prescribed by a physician;
       unless legitimately asserting his or her Fifth Amendment right against self-      11.    The defendant must notify the probation officer within 72 hours of being
       incrimination as to new criminal conduct;                                                arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation officer and     12.    For felony cases, the defendant must not possess a firearm, ammunition,
       must notify the probation officer at least 10 days before any anticipated                destructive device, or any other dangerous weapon;
       change or within 72 hours of an unanticipated change in residence or persons      13.    The defendant must not act or enter into any agreement with a law
       living in defendant’s residence;                                                         enforcement agency to act as an informant or source without the permission
 7.    The defendant must permit the probation officer to contact him or her at any             of the court;
       time at home or elsewhere and must permit confiscation of any contraband          14.    As directed by the probation officer, the defendant must notify specific
       prohibited by law or the terms of supervision and observed in plain view by              persons and organizations of specific risks posed by the defendant to those
       the probation officer;                                                                   persons and organizations and must permit the probation officer to confirm
 8.    The defendant must work at a lawful occupation unless excused by the                     the defendant’s compliance with such requirement and to make such
       probation officer for schooling, training, or other acceptable reasons and must          notifications;
       notify the probation officer at least ten days before any change in               15.    The defendant must follow the instructions of the probation officer to
       employment or within 72 hours of an unanticipated change;                                implement the orders of the court, afford adequate deterrence from criminal
                                                                                                conduct, protect the public from further crimes of the defendant; and provide
                                                                                                the defendant with needed educational or vocational training, medical care,
                                                                                                or other correctional treatment in the most effective manner.




CR-104 (docx 10/18)                                        JUDGMENT & PROBATION/COMMITMENT ORDER                                                                   Page 6 of 8
 USA vs.      Edward Morgan Fowler                                               Docket No.:     CR 19-159-MWF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
 USA vs.      Edward Morgan Fowler                                              Docket No.:       CR 19-159-MWF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
